ORDER

PER CURIAM:
AND NOW, this 24th day of April, 1997, a Rule having been entered by this Court on March 20, 1997, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Ronald John Worobey to show cause why he should not be placed on temporary suspension and no response thereto having been filed, it is hereby
*12ORDERED that the Rule is made absolute; Ronald John Worobey is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.